Opinión disidente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 9 de enero de 1981
Consignamos separadamente las razones que animan nues-tra conciencia judicial en el caso de epígrafe. Primero, la similitud básica existente en el carácter de la controversia y la naturaleza del remedio solicitado en este caso, comparado con el dictamen que este Tribunal emitió el 31 de diciembre de 1980 en el recurso de Díaz v. Srio. Cámara de Representantes, 110 D.P.R. 547 (1980), nos mueve a favorecer un de-creto que dispone, en auxilio de nuestra jurisdicción, la sus-pensión de la certificación expedida por la Comisión Estatal de Elecciones para el Distrito Representativo Núm. 16 a nom-bre del candidato del Partido Popular Democrático, Noel Calero Bermúdez, hasta tanto recaiga resolución final y firme de la Junta Revisora Electoral en la impugnación promovida ante dicho foro por el peticionario Buenaventura Esteves López, candidato del Partido Nuevo Progresista.
Según advertimos en Molina v. Barreto Pérez, 110 D.P.R. 513 (1980), “el debido funcionamiento de la Rama Legislativa *596se verá cuando menos empañado y posiblemente detenido, mientras dure la incertidumbre en cuando al resultado final y válido de la elección”. Con esta perspectiva presente, más recientemente notamos cómo personas y candidatos intere-sados políticamente en obtener la mayoría numérica de la Cámara de Representantes, sin reparo ético alguno, se con-vierten en intérpretes constitucionales y críticos de nuestras actuaciones, tratando por esos medios de ejercer indebida presión sobre los integrantes del Poder Judicial, mediante la exacerbación de los ánimos. No nos corresponde al presente evaluar tales conductas. Basta reproducir lo expresado en P.S.P., P.P.D. y P.I.P. v. Romero Barceló, opinión concu-rrente y disidente del 17 de octubre de 1980, pág. 312:
“Por lo demás, ‘reconocemos las discusiones intelectuales, jurí-dicas y políticas —serias, histéricas y apasionadas— que generan controversias de esta índole. Como Tribunal colegiado nuestros fallos no están inmunes a la crítica, sea constructiva, sana, in-justa o viciosa’.” P.I.P. v. E.L.A., supra. La naturaleza y diná-mica humanas son fluidas y sumamente complejas. Así pues, en una sociedad pluralista existe todo tipo de personalidades • — sim-plistas y complicadas, inteligentes y cerradas, objetivas y prejui-ciadas, fanáticas y tolerantes— portavoces que responden a una gama de intereses ideológicos particulares o de grupos, tanto profesionales como partidistas. Según el grado de convulsión social y la crudeza de las luchas de las distintas tendencias en deter-minado momento, el abanico de percepciones erróneas o distor-sionadas y voces hostiles, aun entre y contra personas honorables y de prestigio, varía.
Una vez más, “no podemos evitar pensar que esta ponencia suscite críticas o equívocos torpemente interpretados. Habrá a quienes el simple abordar este tema les resultará ruborizante, mortificante o un tanto irritante. No es ese nuestro deseo. Tam-poco será la primera ni última vez que el quehacer judicial ge-nere tales reacciones”. Ortiz Angleró, supra. Ninguna de esas u otras reacciones disonantes constituirán razones suficientes para que el jurista abdique su jurisdicción, empañe la nitidez de su óptica judicial, opaque la integridad de su ética o abjure los dictados de su conciencia.
*597Lo que sí aflora en éste y otros recursos relacionados es un deseo de lograr por cualesquiera medios —e independien-temente de la corrección, juridicidad y finalidad de la adju-dicación de esos escaños— el control de la Cámara a como dé lugar. Anima ese comportamiento la incorrecta interpreta-ción de que, una vez constituido dicho cuerpo, automática-mente éste asume jurisdicción sobre estos contendientes judi-ciales y se convierte en el único juez de la capacidad legal de sus miembros, de la validez de sus actas y del escrutinio de su elección, al amparo del Art. Ill, Sec. 9 de la Constitución, inclusive sobre aquellos candidatos no certificados ni jura-mentados o sobre los cuales pende una impugnación. Esa tesis errónea no puede prevalecer. Pasa por alto que la mencionada disposición constitucional sólo entra en juego una vez el trá-mite administrativo y judicial sobre la elección y certifica-ción de un candidato a legislador ha finalizado y éste jura. Es el Certificado de Elección, el documento corroborativo individual y colectivo, que, en unión al juramento, origina un estado de derecho constitutivo, tanto institucional como cons-titucional, y confiere entonces jurisdicción sobre sus miem-bros. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). En consecuencia, el cuerpo legislativo concernido no tiene facultad constitucional para juzgar y pasar juicio sobre candidatos no certificados ni juramentados y cualquier actua-ción al efecto sería ultra vires y al margen de nuestra Ley Fundamental. Sobre este particular, hace cuatro (4) décadas nos pronunciamos en Ibáñez v. Swope, Gobernador, 58 D.P.R. 20, 23 (1941) —citando con aprobación de la Corte de Apelaciones de Nueva York People ex rel. Brown v. Suffolk County 216 N.Y. 732 (1915)— así:
“Es verdad que el Congreso es el juez de la capacidad de sus propios miembros y que el Congreso está actualmente en sesión. Pero es nuestro deber exigir a los oficiales públicos del Estado que cumplan con las leyes del Estado. ... No se ha expedido todavía certificado de elección a ningún candidato; el escrutinio no ha sido transmitido a la Cámara de Representantes, y nin-*598guno de los dos candidatos ha sido todavía aceptado ni ha prestado juramento del cargo como miembro. El certificado de elección crea un derecho prima facie y debe exponer un resultado verdadero. Si el certificado se hubiera expedido ya y el repre-sentante hubiera jurado su cargo, la situación sería distinta y envolvería entonces cuestiones de las cuales no intentaríamos conocer. Pero hasta que el certificado haya sido enviado a la Cámara correspondiente y se haya actuado sobre el mismo, las cortes del Estado están abiertas al candidato que alegue que se va a expedir el certificado en violación de la ley.”